Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
1.	Embodiment of figures 2-3, which is a structure of FFS (Fringe Field Switching) mode of the IPS (In Plane Switching) liquid crystal display device, and is thus distinct from species 2-14.
2.	Embodiment of figure 4, wherein the entire foreign substance 20 is located above pixel electrode 115, and is thus distinct from species 1 and 3-14.
3.	Embodiment of figure 5, wherein only part of the foreign substance 20 is located above pixel electrode 115, and is thus distinct from species 1-2 and 4-14.
4.	Embodiment of figures 7 and 10, wherein the first TFT (T1) and the second TFT (T2) are located across the pixel electrode 115 to each other, and is thus distinct from species 1-3 and 5-14.
5.	Embodiment of figures 8 and 11, wherein a connection line 30 is formed from and perpendicular to the oxide semiconductor film 103, and is thus distinct from species 1-4 and 6-14.



7.	Embodiment of figures 14 and 16, wherein a connection line 30 is formed from and parallel to the oxide semiconductor film 103, and is thus distinct from species 1-6 and 8-14.
8.	Embodiment of figure 17, wherein an entirety of a connection line 30 is located away from pixel electrode 115, and is thus distinct from species 1-7 and 9-14.
9.	Embodiment of figures 18 and 19, wherein horizontal part of a connection line 30 overlaps part of pixel electrode 115, and is thus distinct from 1-8 and 10-14.
10.	Embodiment of figures 20 and 21, wherein oxide semiconductor film 103 does not straightly extend across the pixel as it bends in crank shape to pass under the scan line 11, and is thus distinct from species 1-9 and 11-14.
11.	Embodiment of figures 22 and 23, wherein the oxide semiconductor films 103 that constitute the first TFT (T1) and the second TFT (T2) are connected by connecting line 30 made from metal, and is thus distinct from species 1-10 and 12-14.
12.	Embodiment of figures 24 and 25, wherein the scan line 11 works as the gate electrode 105 and the shield electrode 101, and a top gate insulating film does not exist, and is thus distinct from species 1-11 and 13-14.
13.	Embodiment of figure 29, which does not include common electrode 114 in the via hole and a non-continuous connecting line 30, which connects the first control TFT (T6) and the second control TFT (T7), and is thus distinct from species 1-12 and 14.


The above species are independent and distinct and are mutually exclusive from each other because said species have mutual exclusive characteristics for the reasons provided above.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none is generic.
There is a search and/or examination of serious burden for the patentably distinct species as set forth above because at least the reason wherein the species or groupings of the patentably indistinct species have acquired a separate classification, or separate status in the art due to their recognized divergent subject matter, or a different field of search as defined in MPEP § 808.02.
In this case, each invention has formed a separate subject for inventive effort by recognizing a separate inventive effort by inventors, and/or it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) by e.g. employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
2/16/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800